
	
		I
		111th CONGRESS
		1st Session
		H. R. 3417
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. DeGette (for
			 herself, Mr. Coffman of Colorado,
			 Mr. Polis of Colorado,
			 Ms. Markey of Colorado,
			 Mr. Salazar, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To establish the Rocky Mountain Science Collections
		  Center to assist in preserving the archeological, anthropological,
		  paleontological, zoological, and geological artifacts and archival
		  documentation from the Rocky Mountain region through the construction of an
		  on-site, secure collections facility for the Denver Museum of Nature &
		  Science in Denver, Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Rocky Mountain Science Collections
			 Center Act of 2009.
		2.FindingsCongress finds that—
			(1)the collection of
			 the Denver Museum of Nature & Science in Denver, Colorado, includes more
			 than 1,000,000 anthropological, archeological, paleontological, zoological, and
			 geological artifacts and supporting archival documentation;
			(2)the collection of
			 items housed by the Museum includes artifacts from land managed by—
				(A)the Bureau of Land
			 Management;
				(B)the Bureau of
			 Reclamation;
				(C)the National Park
			 Service;
				(D)the United States
			 Fish and Wildlife Service;
				(E)the Forest
			 Service; and
				(F)the Corps of
			 Engineers;
				(3)a
			 significant portion of the collections of the Museum were recovered from public
			 land managed by the Federal Government;
			(4)the Museum has
			 been designated as the repository for those collections by Federal
			 agencies;
			(5)less than 2
			 percent of those collections are accessible to the public through electronic or
			 physical mediums; and
			(6)the Museum is
			 among the largest facilities in the western region of the United States and
			 attracts more than 1,200,000 participants to the programs of the Museum each
			 year from all States and territories.
			3.DefinitionsIn this Act:
			(1)MuseumThe
			 term Museum means the Denver Museum of Nature & Science in
			 Denver, Colorado.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Grant for the
			 Museum
			(a)In
			 generalThe Secretary may provide a grant to the Museum to pay
			 the Federal share of the cost of—
				(1)constructing 1 or
			 more on-site collection facilities that meet the standards of the Museum;
			 and
				(2)obtaining goods
			 and services required by the Museum, including the acquisition of—
					(A)designs;
					(B)plans;
					(C)furnishings;
					(D)equipment;
			 and
					(E)other support for
			 the Museum.
					(b)ApplicationTo
			 receive assistance under subsection (a), the Museum shall submit to the
			 Secretary an application in such time, in such manner, and containing such
			 additional information as the Secretary may require.
			(c)Matching
			 funds
				(1)In
			 generalAs a condition of receiving assistance under subsection
			 (a), the Museum shall match any amounts provided to the Museum under this
			 Act.
				(2)Forms of
			 paymentTo meet the matching requirement described in paragraph
			 (1), the Museum may provide to the Secretary—
					(A)cash;
					(B)in-kind donations;
			 and
					(C)services.
					(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this Act $15,000,000, to remain available until
			 expended.
			
